ITEMID: 001-91744
LANGUAGEISOCODE: ENG
RESPONDENT: UKR
BRANCH: CHAMBER
DATE: 2009
DOCNAME: CASE OF LEBEDINTSEVA v. UKRAINE
IMPORTANCE: 4
CONCLUSION: Violation of Article 6 - Right to a fair trial
JUDGES: Karel Jungwiert;Mark Villiger;Mirjana Lazarova Trajkovska;Peer Lorenzen;Rait Maruste;Stanislav Shevchuk;Zdravka Kalaydjieva
TEXT: 4. The applicant was born in 1949 and lives in the city of Kharkiv, Ukraine.
5. On 21 February 2001 the Snizhne Court awarded the applicant 23,536.80 Ukrainian hryvnyas (UAH) against the State-owned Udarnik mine in compensation for her husband’s death as a result of a work-related accident. Subsequently, the mine was reorganised into the Snizhneantratsyt State Company.
6. The judgment was not appealed against, became final, and enforcement proceedings were instituted to collect the debt.
7. Between February 2002 and December 2003 the applicant was paid UAH 11,135.
8. On 18 January 2008 the applicant received the rest of the judgment debt.
9. The applicant attempted to collect compensation from the debtor company for the delay in enforcement, by way of judicial proceedings; however her efforts were to no avail.
10. The relevant domestic law is summarised in the judgments of Romashov v. Ukraine, no. 67534/01, §§ 16-19, 27 July 2004, and Voytenko v. Ukraine, no. 18966/02, §§ 20-25, 29 June 2004.
VIOLATED_ARTICLES: 6
